Citation Nr: 0124464	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  95-30 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his mother (a registered nurse)


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1972 to April 1973.

This appeal came to the Board of Veterans' Appeals (Board) 
from an August 1991 RO rating decision that denied service 
connection for residuals of a head injury.  In an August 2000 
decision, the Board determined that the veteran had not 
submitted a timely substantive appeal with the August 1991 RO 
rating decision, denying service connection for residuals of 
a head injury.

In August 2000, the Board also found that the veteran's 
representative had submitted a notice of disagreement with a 
December 1994 RO rating decision, denying service connection 
for residuals of a head injury.  The case was remanded to the 
RO for issuance of a statement of the case on the issue of 
service connection for residuals of a head injury, including 
a psychiatric disability.  

The RO sent the veteran and his representative a statement of 
the case on the issue of service connection for residuals of 
a head injury, including a psychiatric disability, in March 
2001.  The veteran submitted a substantive appeal in April 
2001.  In correspondence submitted with the substantive 
appeal, the veteran's representative noted that the veteran 
was requesting service connection for a psychiatric 
disability only, and not for residuals of a head injury.  
Hence, the Board has classified the issue for appellate 
consideration as shown on the first page of this remand.  
38 C.F.R. § 20.204 (2001).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2001) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were published in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claim for service connection for a 
psychiatric disability.

At a hearing before the undersigned in August 2001, the 
veteran's mother testified to the effect that the veteran had 
symptoms of a psychosis during his first post-service year, 
and prior to his hospitalization in August 1974 for 
psychiatric treatment following a motor vehicle accident.  
The veteran and his mother testified to the effect that the 
veteran had been brought to the St. Elizabeth Hospital in 
Washington, DC for treatment in August 1974, but the hospital 
had no beds, and the veteran was transferred to the DC 
General Hospital in Washington, DC, for treatment.  The 
testimony was also to the effect that the veteran was 
currently receiving psychiatric treatment from Gavin E. Rose, 
M.D., a psychiatrist at the VA Medical Center (VAMC) in 
Washington, DC, and it was requested that reports of this 
treatment be obtained and included in the appellate record.

A review of the record reveals the presence of a document 
dated in March 1992 from the State of Maryland, Office of 
Administrative Hearings, noting that the veteran had been 
involved in a motor vehicle accident in August 1974.  The 
record does not contain a police report of that accident.  
The RO should contact the veteran and the State of Maryland, 
Office of Administrative Hearings, or other appropriate state 
agency in order to obtain the information needed concerning 
the August 1974 motor vehicle accident to obtain the police 
report of that accident.

A review of the record does not show receipt of a hospital 
summary of the veteran's hospital admission at the DC General 
Hospital in August 1974.  The RO should obtain a report of 
this hospitalization.

The RO should obtain reports of the veteran's psychiatric 
treatment by Dr. Rose from the VAMC in Washington, DC.  All 
reports of his psychiatric treatment since separation from 
service should also be obtained from that facility.

An order from the Superior Court of the District of Columbia 
dated in December 1977, shows that the veteran was directed 
to appear before the Commission on Mental Health at Saint 
Elizabeth Hospital for an examination.  The records 
concerning this court order should be obtained for inclusion 
in the file.

Documents from the Social Security Administration (SSA) show 
that the veteran was awarded benefits based on disability 
that began in 1975.  The medical records in the possession of 
the SSA regarding the award of disability benefits are 
relevant to the veteran's claim for service connection for a 
psychiatric disability and should be obtained, as well as a 
copy of that agency's decision regarding disability benefits.

The veteran should be provided with a VA psychiatric 
examination to determine the nature and extent of his 
psychiatric disability, and to obtain an opinion as to the 
etiology of any psychiatric disability found.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran and the 
Office of Administrative Hearings or 
other appropriate agency of the state of 
Maryland to provide information 
concerning the veteran's motor vehicle 
accident in August 1974, including the 
name of the police department that 
investigated that accident.  Thereafter, 
the RO should obtain a report of that 
accident from the appropriate police 
department for inclusion in the veteran's 
claims folder.

2.  The RO should obtain copies of the 
veteran's psychiatric treatment since 
April 1973, including reports of his 
treatment by Dr. Rosen, from the VAMC in 
Washington, DC.

3.  The RO should obtain a copy of the 
veteran's hospitalization in August 1974 
at the DC General Hospital in Washington, 
DC, for inclusion in the record.

4.  The RO should contact the SSA and 
obtain copies of all medical records in 
possession of that agency related to the 
award of disability benefits in 1975.  A 
copy of the SSA decision awarding those 
benefits should also be obtained.

5.  The RO should contact the Superior 
Court of the District of Columbia and 
obtain copies of all court records 
related to the December 1977 order 
directing the veteran to appear before 
the Commission of Mental Health for 
examination.

6.  After the above development, the 
veteran should be scheduled for a VA 
psychiatric examination in order to 
determine the nature and extent of his 
psychiatric disability, and to obtain an 
opinion as to the etiology of any 
psychiatric condition found.  The 
examiner should give a fully reasoned 
opinion as to the etiology of any 
psychiatric disability, including whether 
it is at least as likely as not that the 
psychiatric condition was present in 
service or prior to the motor vehicle 
accident in August 1974.  The examiner 
should support the opinion by discussing 
medical principles as applied to specific 
medical evidence in this case, including 
the testimony of the veteran's mother at 
the hearing in August 2001 to the effect 
that he had symptoms of a psychotic 
disorder prior to August 1974.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
must be made available to him or her and 
reviewed prior to the examination.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

8.  After the above development, the RO 
should review the veteran's claim.  If 
action remains adverse to him, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




